[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON PLAINTIFFS MOTION TO STRIKE SPECIAL DEFENSES
INTRODUCTION
In this action, Marisa Vilhena ("mother") seeks damages for expenses incurred by her for treatment for her child, Flavia Quaglia ("child"), for injuries allegedly suffered by the child as a result of the defendant Richard L. Esposito's negligent operation of a vehicle owned by his employer, the defendant Yale University, and as next friend of the child for the injuries suffered by the child. The defendants have alleged in their special defenses that any injuries suffered by the child resulted from the negligent operation, by the father of the child ("father"), of the vehicle in which the child was a passenger at the time of the collision alleged, and by the negligent supervision of the child by the father. At the time the motion to strike was filed, the father was not a party to this action. (Subsequent to that filing, the defendants filed an apportionment complaint against the father, and the mother, on behalf of herself and the child, thereafter filed an amended complaint which alleges, inter alia, that the negligence of the father caused the child's injuries.)
DISCUSSION
This motion raises the question whether a special defense alleging negligence by a father can bar recovery on behalf of his child when the father is not a plaintiff. It appears to the court that the more appropriate vehicle to present to the trier the issue of the alleged negligence of the father is by apportionment complaint against the father, as the defendants have now done. Accordingly, the special defenses are inappropriate.
CONCLUSION
The motion to strike is granted. CT Page 7535
Levine, J.